Citation Nr: 1506823	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 20 percent for right ankle fracture, status post reconstructive surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 2006 to July 2008.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  

FINDING OF FACT

For the entire rating period, the right ankle disability was manifested by pain and effusion, right dorsiflexion from 0 to 3 degrees, and right plantar flexion from 0 to 16 degrees, and collapse of the right ankle joint, which is analogous to right ankle ankylosis in dorsiflexion between 0 and 10 degrees.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 30 percent for right ankle fracture, status post reconstructive surgery, are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5270 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Board is granting an increased disability rating of 30 percent for the service-connected right ankle disability for the entire appeal period, which is both the highest schedular disability rating provided and is also a full grant of the benefits requested on appeal by the Veteran, as addressed below.  For this reason, the Board finds that this decision constitutes a full grant of the benefits sought on appeal on the issue of an increased rating for the right ankle disability, and no further discussion regarding VCAA notice or assistance duties is required with regard to this issue.  The Board also finds that, because this decision constitutes a full grant of the benefits sought on appeal on the issue of an increased rating for the right ankle disability, any discussion regarding Bryant v. Shinseki, 
23 Vet. App. 488 (2010) is not required with regard to this issue.

     Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability Rating Analysis for Right Ankle Disability

For the entire rating period (from June 2, 2011), the right ankle disability is rated under the rating criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271, with fracture of the right ankle status post reconstructive surgery as the unlisted condition and limitation of right ankle motion as the residual condition.  Under DC 5271, a 20 percent rating is assigned for marked limited motion of the ankle.  A 20 percent rating is the maximum allowable under the DC. 

The Veteran contends that the right ankle disability should alternatively be rated under DC 5270 as analogous to ankylosis because of limited motion and signs of ankylosis and degeneration.  See February 2013 VA Form 9.  He specifically seeks a 30 percent rating under DC 5270, and has stated that a 30 percent schedular rating under DC 5270 would satisfy his appeal.  See December 2014 Board hearing transcript, pages 2, 10-11.  Under DC 5270, a 30 percent evaluation is warranted when there is ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.   

Normal ankle dorsiflexion is 20 degrees, and normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71 (Plate II) (2014).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the right ankle disability more closely approximates ankylosis in dorsiflexion between 0 and 10 degrees so that the criteria for a 30 percent rating are met throughout the rating period.  At the Board hearing, the Veteran credibly testified that he had very limited range of right ankle motion, and the right ankle joint was essentially frozen in place.  Consistent with the Board hearing testimony, a June 2011 VA orthopedic surgery note reads that the Veteran complained of right ankle pain, demonstrated a right ankle in hindfoot valgus with effusion of the right ankle, right ankle motion was at most five degrees, and x-rays of the right ankle demonstrated collapse of the ankle joint with the talux in valgus.  The June 2011 VA medical provider also noted that the Veteran was aware of the need to have the hardware in the right ankle removed and eventually undergoing fusion of the right ankle.  At the July 2011 VA medical examination, the evidence demonstrated right dorsiflexion from 0 to 3 degrees and right plantar flexion from 0 to 16 degrees.  The significant limitation of ankle motion demonstrated at the June 2011 VA orthopedic visit and the July 2011 VA medical examination, considered together with the x-rays showing collapse of the ankle joint, more closely approximate right ankle ankylosis.  Furthermore, dorsiflexion from 0 to 3 degrees more closely approximates right ankle ankylosis in dorsiflexion between 0 to 10 degrees.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 30 percent rating under DC 5270 for the right ankle disability are met for the entire rating period.  38 C.F.R. §§ 4.3, 4.7. 

The appeal for an increased rating is fully granted in this Board decision.  The Veteran wrote to the Board in his substantive appeal requesting that his disability be rated as ankylosis, and specifically identified Diagnostic Code 5270 (which has a maximum 30 percent rating) as the criteria he wished to be rated under.  At the Board hearing, the Veteran specifically indicated that a 30 percent disability rating would fully satisfy the appeal as to this issue, and there would be no remaining questions regarding the appeal.  See December 2014 Board hearing transcript, pages 2, 10-11.  

Thus, this grant of a 30 percent disability rating is a full grant of the benefits sought on appeal as to this issue, which also limits the issue on appeal to the question of a higher rating up to 30 percent.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an increased rating for the right ankle disability in excess of the 30 percent granted was knowing and intelligent because the Veteran specifically argued that the right ankle disability should be rated at 30 percent under DC 5270 as a condition analogous to ankylosis, was made with representation and in the presence of his representative, and was supported by the Veteran's testimony and the evidence of record.  The Board is satisfied that the Veteran has limited this appeal to a 30 percent disability rating, and has done so with full knowledge of potential rating criteria and the extent of his disability.  See Janssen v. Principi, 15 Vet. App. 370, 374 (2001).  

Because a 30 percent disability rating for the right ankle disability is granted for the entire period of this appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased rating in excess of 30 percent.  See 38 C.F.R. § 20.204 (2014) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of an increased disability rating in excess of 30 percent are rendered moot with no remaining questions of law or fact to decide.  See 
38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

In summary, the Board finds that the service-connected right ankle disability analogous to right ankle ankylosis in dorsiflexion between 0 and 10 degrees more closely approximates the criteria for a 30 percent rating under DC 5270 for the entire appeal period; therefore, the appeal is fully granted.  38 C.F.R. §§ 4.3, 4.7. 

Because the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased rating in excess of 30 percent, the full grant of benefits in this case also effects withdrawal of extraschedular rating considerations, including based on the "combined effect" of multiple service-connected disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  See 38 C.F.R. § 20.204.  The Veteran has not asserted that any symptoms associated with the right ankle disability are not part of the schedular rating criteria, or that the combined effect of multiple service-connected disabilities is not adequately contemplated by the rating criteria.  For these reasons, any questions of an extraschedular disability rating are also rendered moot with no remaining questions of law or fact to decide.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The Veteran was a student or employed full-time throughout the rating period.  See, e.g., 2011 VA medical 

examination report (noting that the Veteran had returned to school and was a student); August 2014 VA mental disorders examination report (noting that the Veteran had been employed for the last two years at a police department and had recently been promoted).

ORDER

An increased rating of 30 percent for right ankle fracture, status post reconstructive surgery, for the entire rating period is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


